United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-50518
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM YOUNG,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-91-CR-37-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     William Young, federal prisoner number 56038-080, appeals

the denial of his motion for modification of sentence pursuant to

18 U.S.C. § 3582(c)(2).    He argues that Buford v. United States,

532 U.S. 59 (2001), clarified an amendment to U.S.S.G. § 4A1.2,

comment. (n.3).    He argues that under the clarification he would

not have been eligible for the sentencing enhancement he received

under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1), and

its corresponding guideline provision at U.S.S.G. § 4B1.4(b)(3).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50518
                                -2-

     The amendment that Young argues was clarified by Buford is

Amendment 382, effective November 1, 1991, which changed the

language in U.S.S.G. § 4A1.2, comment. (n.3).   Amendment 382 is

not listed in U.S.S.G. § 1B1.10(c), and therefore may not be

applied retroactively on Young’s motion.   See United States v.

Drath, 89 F.3d 216, 218 (5th Cir. 1996).   The denial of Young’s

18 U.S.C. § 3582(c)(2) motion was not an abuse of the district

court’s discretion.   Its order is AFFIRMED.